Citation Nr: 1431345	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a psychiatric disorder, finding that no new and material evidence had been submitted.  In a May 2012 decision, the Board granted the Veteran's petition to reopen the previously denied claim for service connection and denied the claim on its merits.  In April 2013, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision insofar as it denied the Veteran's claim for service connection for an acquired psychiatric disorder.  That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with its terms.

In this instance, the Board notes that the Court has held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Board notes that although he filed his claim seeking service connection for generalized social phobia specifically, the Veteran's mental disability has been diagnosed, variously, as panic disorder, generalized social phobia, and depressive disorder.  The Board thus concludes that the Veteran is seeking service connection not solely for generalized social phobia but more broadly for any psychiatric disability.  The Board thus finds that the Veteran's claim is more properly characterized as one for a psychiatric disability.

This case was remanded in December 2013 for additional development.  It is again before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded, in part, to provide the Veteran with a VA examination to determine whether his psychiatric disorder was related to service.  It was noted that the Veteran had been provided with a VA examination in February 2012; however, the examiner did not consider the Veteran's contentions, as set forth on multiple occasions, that he first developed psychiatric symptoms while on active duty and that those symptoms have continued from his time in service to the present.  In particular the Veteran reported in his August 2007 claim as well as at a May 2006 VA treatment visit and a January 2012 private treatment visit that he first developed psychiatric problems while on active duty.  On remand, the examiner was to specifically address these contentions.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided with a VA examination in March 2014; however, for the following reasons, the Board finds this examination report to be inadequate.

The examiner diagnosed major depressive disorder with psychotic features and posttraumatic stress disorder by history.  The examiner stated that there was no evidence of complaints of or treatment for a psychiatric disability in service or within one year of discharge, and that the Veteran did not seek treatment for psychiatric symptoms until 2002.  She concluded that there was no evidence in the records that his unspecified depressive disorder began in service.  The examiner noted that the Veteran complained of anxiety symptoms in 1973-seventeen years after military service-and reiterated that there was no evidence in the medical records of complaints of or treatment for a psychiatric disorder that would show a continuity of treatment.  Here, the examiner was asked to specifically address the Veteran's contentions regarding his ongoing symptoms beginning in service.  While the examiner referred to some successes the Veteran had following service, she did not specifically discuss the Veteran's contentions.  On remand, the examiner should more thoroughly discuss the Veteran's assertions that he had ongoing psychiatric symptoms that began in service and continued to the present.  The absence of treatment in the medical records of evidence cannot serve as the basis for denying the claim.

The examiner appears to differentiate between the Veteran's prior symptoms associated with anxiety, and the symptoms he exhibited on examination-irritability, ill-humor, poor frustration tolerance, and depression-that are more associated with depressive disorder.  However, current VA medical records, in November 2013 and February 2014, reflect that the Veteran has a current diagnosis of anxiety disorder, not otherwise specified, and that he has been prescribed medication to treat anxiety.  As the medical evidence shows that the Veteran has a  current diagnosis of anxiety disorder, the examiner must address whether this is related to his reports of symptoms beginning in service and continuing to the present

VA medical records also show that the Veteran has depressive disorder secondary to medical issues.  The Veteran has claimed that he his psychiatric disorder is related to his service-connected duodenal ulcer.  In the March 2014, the examiner opined that his depressive disorder was not related to his service-connected duodenal ulcer, because there was no etiological relationship between the two, there were different "timeframes" and the two disorders involved different anatomical symptoms.  However, the Board notes that service connection is provided for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995; 38 C.F.R. § 3.310(b).  As the examiner's opinion regarding the Veteran's secondary claim did not properly address causation and aggravation, on remand, the examiner must do so.

In addition, the examiner appeared to base her opinion that the Veteran's depressive disorder was not secondary to his service-connected duodenal ulcer on the results of a December 2007 upper endoscopy reflecting "evidently inactive duodenal ulcer disease."  However, at his February 2012 VA stomach and duodenal conditions examination, the Veteran ported ongoing abdominal discomfort due to distention.  In addition, a November 2013 VA medical record shows that the Veteran reported dysphagia, dyspepsia, abdominal pain, nausea and melena.  It should be determined whether these symptoms are related to his service-connected duodenal disease or any residuals.  If so, the psychiatric examiner must opine as to whether the Veteran's psychiatric disorders are caused or aggravated by symptoms associated with his service-connected duodenal ulcer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his current psychiatric disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders had an onset in service or are otherwise the result of a disease or injury in service?  Here, the examiner must specifically address the Veteran's contentions of ongoing symptoms since service, and current VA medical records showing that he has a diagnosis of anxiety disorder and has been prescribed medication for anxiety.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders have been caused (in whole or in part) by symptoms associated with his service-connected duodenal ulcer? Here, it must be ascertained whether the Veteran's symptoms reported at his February 2012 VA stomach and duodenal conditions examination (abdominal discomfort due to distention) and in a November 2013 VA medical record (dysphagia, dyspepsia, abdominal pain, nausea and melena) are due to his service-connected duodenal ulcer disease or any residuals thereof.

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorders have been aggravated (have undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by symptoms associated with his service-connected duodenal ulcer?

If the Veteran's current psychiatric disorders were aggravated by symptoms associated with his service-connected duodenal ulcer, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



